      Case 1:17-cr-00003-JGK Document 35 Filed 07/01/20 Page 1 of 1




                                                                            June 30, 2020


BY ECF                                     The sentencing is adjourned to
                                           October 1, 2020 at 2:30 PM.
The Honorable John G. Koeltl               SO ORDERED.
United States District Judge
United States District Court               New York, NY          /s/ John G. Koeltl
Southern District of New York              July 1, 2020        John G. Koeltl, U.S.D.J.
500 Pearl Street
New York, New York 10007


               Re:    United States v. Jason Katz, 17 Cr. 3 (JGK)


Dear Judge Koeltl:

        We write on behalf of our client, Jason Katz, to request a thirty day adjournment
of Jason Katz’s sentencing, currently scheduled for July 24, 2020, until on or after
August 24, 2020. By way of background, Mr. Katz testified as a cooperating witness for
the Government in United States v. Aiyer (18-cr-333). Mr. Aiyer’s sentencing hearing is
currently scheduled for July 10, 2020.

       We respectfully request this adjournment due to the uncertainty of whether Mr.
Katz will be able to physically appear for his sentencing hearing on July 24, 2020 given
COVID-19 restrictions, and whether Mr. Aiyer’s sentencing will be able to go forward as
scheduled on July 10, 2020. Given that there are common issues relevant to the
sentencing of Mr. Aiyer and Mr. Katz, we respectfully submit that additional time
between these two sentencing hearings, should Mr. Aiyer’s sentencing go forward on
July 10, 2020, will allow for these issues to be fully resolved prior to Mr. Katz’s
sentencing date.

       Eric Hoffman, on behalf of the Government in this matter, has consented to this
request.

                                             Respectfully submitted,




                                             Robert N. Knuts

              90 Broad Street | 23rd Floor | New York, NY 10004
         www.shertremonte.com | tel 212.202.2600 | fax 212.202.4156
